

	

		II

		109th CONGRESS

		1st Session

		S. 1087

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mr. Alexander (for

			 himself and Mr. Schumer) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend section 337 of the Immigration and Nationality

		  Act to prescribe the oath or affirmation of renunciation and allegiance

		  required to be naturalized as a citizen of the United States.

	

	

		1.Oath or affirmation of

			 renunciation and allegiance

			(a)Revision of

			 oathSection 337 of the

			 Immigration and Nationality Act (8 U.S.C. 1448) is amended—

				(1)in subsection (a),

			 by striking under section 310(b) an oath and all that follows

			 through personal moral code. and inserting under section

			 310(b), the oath (or affirmation) of allegiance prescribed in subsection

			 (e).; and

				(2)by adding at the

			 end the following new subsection:

					

						(e)(1)Subject to paragraphs

				(2) and (3), the oath (or affirmation) of allegiance prescribed in this

				subsection is as follows: I take this oath solemnly, freely, and without

				any mental reservation. I entirely renounce all allegiance to any foreign state

				or power of which I have been a subject or citizen. My fidelity and allegiance

				from this day forward are to the United States of America. I will bear true

				faith and allegiance to the Constitution and laws of the United States, and

				will support and defend them against all enemies, foreign and domestic. I will

				bear arms, or perform noncombatant military or civilian service, on behalf of

				the United States when required by law. This I do solemnly swear, so help me

				God..

							(2)If a person, by reason of religious

				training and belief (or individual interpretation thereof) or for other reasons

				of good conscience, cannot take the oath prescribed in paragraph (1)—

								(A)with the term oath

				included, the term affirmation shall be substituted for the term

				oath; and

								(B)with the phrase so help me

				God included, the phrase so help me God shall be

				omitted.

								(3)If a person shows by clear and convincing

				evidence to the satisfaction of the Attorney General that such person, by

				reason of religious training and belief, cannot take the oath prescribed in

				paragraph (1)—

								(A)because such person is opposed to the

				bearing of arms in the Armed Forces of the United States, the words bear

				arms, or shall be omitted; and

								(B)because such person is opposed to any

				type of service in the Armed Forces of the United States, the words bear

				arms, or and noncombatant military or shall be

				omitted.

								(4)As used in this subsection, the term

				religious training and belief—

								(A)means a belief of an individual in

				relation to a Supreme Bring involving duties superior to those arising from any

				human relation; and

								(B)does not include essentially

				political, sociological, or philosophical views or a merely personal moral

				code.

								(5)Any reference in this title to

				oath or oath of allegiance under this section

				shall be deemed to refer to the oath (or affirmation) of allegiance prescribed

				under this

				subsection.

							.

				(b)Effective

			 dateThe amendments made by subsection (a) shall take effect on

			 the date that is 6 months after the date of enactment of this Act.

			

